967 A.2d 842 (2008)
198 N.J. 375
In the Matter of John M. DeLAURENTIS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-181 September Term 2007.
Supreme Court of New Jersey.
September 5, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-025, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that JOHN M. DeLAURENTIS, formerly of CAMDEN, who was admitted to the bar of this State in 1980, and who has been suspended from the practice of law since October 7, 2002, by Orders of the Court filed on September 9, 2002, and November 29, 2004, should be censured for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JOHN M. DeLAURENTIS is hereby censured; and it is further
ORDERED that respondent shall remain suspended from practice and shall comply with Rule 1:20-20 and the prior Orders of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.